*194Decided June 22, 1911.
On Petition for Rehearing.
[115 Pac. 1122]
Opinion- by
Mr. Chief Justice Eakin.
By the petition for a rehearing it is contended that the contract was fulfilled on the part of plaintiff and that, the conditions being fulfilled, defendant cannot question its validity. But the fallacy of plaintiff’s position is in assuming that the contract provides for the doing of some specific acts, and that the acts so contracted for were performed by plaintiff. As held in the opinion, the contract does not specify anything definite to be done. If the complaint alleged generally that plaintiff performed all the conditions of the contract, which would be a sufficient allegation of performance, it could not aid his pleading, as it cannot be known what conditions are to be performed; and the contract is not aided by an allegation that he did a great many things, the court being unable therefrom to say that such acts were the acts specified in the contract. Defendant cannot be required to accept the pretended performance alleged in the complaint as the fulfillment of the contract. The contract is void for indefiniteness.
Motion denied. Affirmed: Rehearing Denied.